In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 14-999V
                                      Filed: April 28, 2016
                                       Not to be Published

*************************************
JAMES KUNTZELMAN and KRISTA                    *
KUNTZELMAN, Individually and as                *
Parents and Natural Guardians of               *
E.K., a Minor,                                 *
                                               *
               Petitioners,                    *       Petitioners’ motion for a decision
                                               *       dismissing their petition granted;
 v.                                            *       measles, mumps, rubella vaccine;
                                               *       varicella vaccine; fever; epilepsy
SECRETARY OF HEALTH                            *
AND HUMAN SERVICES,                            *
                                               *
               Respondent.                     *
                                               *
*************************************
Daniel J. Leeper, St. Petersburg, FL, for petitioners.
Camille M. Collett, Washington, DC, for respondent.

MILLMAN, Special Master

                                               DECISION 1

        On October 16, 2014, petitioners filed a petition under the National Childhood Vaccine
Injury Act, 42 U.S.C. § 300aa-10-34 (2012), alleging that measles, mumps, rubella (“MMR”)
vaccine and varicella vaccine administered on October 21, 2011 caused their daughter E.K.
103.8 degree fever, roseola, grand mal seizures, and epilepsy. See Pet. at ¶ ¶ 3, 4, 5. The onset
interval between vaccinations and fever with seizure was 29 days. See Pet. at ¶ 4. On April 19,

1
 Because this decision contains a reasoned explanation for the special master’s action in this case, the
special master intends to post this decision on the United States Court of Federal Claims’ website, in
accordance with the E-Government Act of 2002, 44 U.S.C. § 3501 note (2012) (Federal Management and
Promotion of Electronic Government Services). Vaccine Rule 18(b) states that all decisions of the special
masters will be made available to the public unless they contain trade secrets or commercial or financial
information that is privileged and confidential, or medical or similar information whose disclosure would
constitute a clearly unwarranted invasion of privacy. When such a decision is filed, petitioners have 14
days to identify and move to redact such information prior to the document’s disclosure. If the special
master, upon review, agrees that the identified material fits within the categories listed above, the special
master shall redact such material from public access.
2016, petitioners filed Exhibit 25, which is a typewritten portion of E.K.’s pediatrician Dr. Lisa
Champoux-Rhoden’s medical record dated November 18, 2011 showing that E.K. had a fever of
103.4 degrees rectally, was unable to lift her arms, and had a fine macular rash on her torso.
Med. recs. Ex. 25, at 1. Dr. Champoux-Rhoden diagnosed E.K. with roseola. Id. (The
handwritten record is at Exhibit 2, page 65.)

       On April 21, 2016, during a telephonic status conference, petitioners’ counsel stated that
E.K.’s pediatrician Dr. Champoux-Rhoden and her pediatric neurologist Dr. Ena Andrews would
not support petitioners’ allegations. Petitioners’ counsel said he would advise his clients to move
to dismiss the case.

        On April 28, 2016, during a telephonic status conference, petitioners’ counsel said he had
spoken to petitioners and told them that without supporting opinions of E.K.’s treating doctors,
as well as the presence of roseola and the interval of 29 days since the vaccinations, he did not
think there was any way that petitioners could prevail in this case. Petitioners told their counsel
they consented to his moving to dismiss. Petitioners’ counsel orally moved for a decision
dismissing the petition. The undersigned orally granted petitioners’ motion for a decision
dismissing their petition.

       The undersigned grants petitioners’ motion and DISMISSES this case for failure to make
a prima facie case of causation in fact.

                                         DISCUSSION

        To satisfy their burden of proving causation in fact, petitioners must prove by
preponderant evidence: “(1) a medical theory causally connecting the vaccination and the injury;
(2) a logical sequence of cause and effect showing that the vaccination was the reason for the
injury; and (3) a showing of a proximate temporal relationship between vaccination and injury.”
Althen v. Sec’y of HHS, 418 F.3d 1274, 1278 (Fed. Cir. 2005). In Althen, the Federal Circuit
quoted its opinion in Grant v. Secretary of Health and Human Services, 956 F.2d 1144, 1148
(Fed. Cir. 1992):

               A persuasive medical theory is demonstrated by “proof of a logical
               sequence of cause of and effect showing that the vaccination was
               the reason for the injury [,]” the logical sequence being supported
               by a “reputable medical or scientific explanation[,]” i.e., “evidence
               in the form of scientific studies or expert medical testimony[.]”

418 F.3d at 1278.

       Without more, “evidence showing an absence of other causes does not meet petitioners’
affirmative duty to show actual or legal causation.” Grant, 956 F.2d at 1149. Mere temporal
association is not sufficient to prove causation in fact. Id. at 1148.


                                                 2
       Petitioners must show not only that but for the MMR and varicella vaccinations, E.K.
would not have had fever and seizures 29 days later in the context of roseola, but also that these
vaccinations were a substantial factor in causing her fever and seizures 29 days later in the
context of roseola. Shyface v. Sec’y of HHS, 165 F.3d 1344, 1352 (Fed. Cir. 1999).

        The Vaccine Act does not permit the undersigned to rule for petitioners based on their
claims alone, “unsubstantiated by medical records or by medical opinion.” 42 U.S.C. § 300aa-
13(a)(1). In the instant action, petitioners, although given the opportunity to do so, did not file
an expert report, and E.K.’s medical records do not substantiate their allegations. Moreover,
E.K.’s treating doctors do not support petitioners’ allegations.

        The undersigned GRANTS petitioners’ oral motion for a decision dismissing their
petition and DISMISSES this case for petitioners’ failure to make a prima facie case under the
Vaccine Act.

                                            CONCLUSION

      This petition is DISMISSED. In the absence of a motion for review filed pursuant to
RCFC, Appendix B, the clerk of the court is directed to enter judgment herewith. 2


IT IS SO ORDERED.


Dated: April 28, 2016                                                      s/ Laura D. Millman
                                                                              Laura D. Millman
                                                                              Special Master




2
  Pursuant to Vaccine Rule 11(b), entry of judgment can be expedited by each party, either jointly or
separately, filing a notice renouncing the right to seek review.
                                                    3